Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,496,662 (Roesch) in view of US 2018/0270229 (Zhang).
With regard to claim 1, Roesch discloses a computer-implemented method for determining network device identification, the method comprising: 
receiving, by a computer system, input data in a network data packet from a source network device (Roesch: Abstract and Figure 1.  A packet that was transmitted on a network is read, meaning it was transmitted by some source device and received by the device doing the reading.); 
determining, by the computer system, a network device type for the input data and an associated confidence score, wherein the network device type is selected from a plurality of network device types, and wherein determining the network device type and the associated confidence score comprises applying a set of input associated with the input data to an algorithm (Roesch: Abstract and Figures 20-21.  Information from the packet can be read and used to determine information about the device, including determining confidence scores with different options and using the highest scoring option.); 
upon determining that the network device type is a particular network device type, determining that the source network device is associated with a known vulnerability (Roesch: Figure 24.  Based on a determined service/type of a network device, vulnerabilities can be determined from predefined (known) vulnerabilities.); and 

Roesch fails to teach that the algorithm is a trained machine learning (ML) model.
However, Zhang teaches the use of a trained machine learning (ML) model (Zhang: Paragraphs [0079]-[0080].  Information from packets can be used to identify information about devices using a machine learning analysis using a model.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a trained machine learning model to allow for the configuration of the identification process of Roesch without needing to explicitly program each and every possibility and to allow the process to be further refined during execution, both of which were very well-known benefits of machine learning.

With regard to claim 2, Roesch in view of Zhang fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the trained ML model be a convolution neural network (CNN) (more specifically, CNN models were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a convolution neural network to utilize a known deep learning mechanism, where CNN would allow for the efficient analysis of the packet.  Further, it is noted that the specific model used would be substantially a design choice, where each model would have benefits and disadvantages versus other types of models, where one of ordinary skill in the art would have been motivated to pursue each of these different options based on their specific needs.

With regard to claim 3, Roesch in view of Zhang fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the trained ML model be a long 

With regard to claim 4, Roesch in view of Zhang teaches that the input data comprises DHCP option sequence, DHCP option 55 sequence, MAC address string, or HTTP user agent string (Zhang: Figure 10, 1010-1020).

With regard to claim 5, Roesch in view of Zhang teaches each layer connected to a loss layer of the trained ML model represents each network device type in the plurality of network device types (The instant claim fails to provide a requirement that there are any layers actually included in the ML model, where to require that these are included, the claim would have to recite that the ML model includes one or more layers connected to a loss layer, wherein each layer…  However, as presented, as no layers of a ML model are specifically taught, let alone any layers connected to a loss layer, in Roesch or Zhang, the claimed conditions are satisfied.).

With regard to claim 6, Roesch in view of Zhang fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the trained ML model be 

With regard to claims 7-18, the instant claims are similar to claims 1-6, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444